IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAURA ANN CREIGHTON,                       No. 69268
                                     Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                     Respondent.
                 LAURA ANN CREIGHTON,
                                     Appellant,
                                                                         No 6927 19 E D
                               vs.
                 THE STATE OF NEVADA,
                                                                       FEB 1 2 2016
                                                                            K
                                     Respondent.                                 DEMAN


                                   ORDER DISMISSING APPEALS        BY
                                                                      CHIEF DE 1 CLERK


                             These are appeals from district court orders denying a m on
                 to reconsider sentencing. Fifth Judicial District Court, Nye County;
                 Robert W. Lane, Judge.
                             Because our initial review of these appeals revealed a
                 jurisdictional defect, we directed appellant's counsel to show cause why
                 these appeals should not be dismissed for lack of jurisdiction. Specifically,
                 it appeared that the orders appealed from were not substantively
                 appealable. See Phelps v. State, 111 Nev. 1021, 1022, 900 P.2d 344, 345
                 (1995) (no statue or court rule provides for an appeal from an order
                 denying a motion for reconsideration); Castillo v. State, 106 Nev. 349, 352,
                 792 P.2d 1133, 1135 (1990) (right to appeal is statutory; where no statute
                 or court rule provides for an appeal, no right to appeal exists). Appellant's
                 counsel has filed a response' to the order to show cause, and respondent's
                 counsel has filed a reply.



                     'On January 26, 2016, this court entered an order in Docket No.
                 69268 granting appellant's motion for an extension of time to file the
                                                              continued on next page . . .
SUPREME COURT
       OF
     NEVADA

(0) I907A   oe
            y
                                                                                  1L0 OLL69
                             In his response, appellant's counsel states that he mistakenly
                filed the notices of appeal from the orders denying the motion for
                reconsideration, when he meant to file the notices of appeal from the
                judgments of conviction. Judgments of conviction in the underlying
                matters were entered on October 7, 2015. Appellant's notices of appeal
                were not filed until November 19, 2015, well after the time allowed for
                filing the notices of appeal in NRAP 4(b). Thus, either way, we lack
                jurisdiction to consider these appeals. See Phelps, 111 Nev. at 1022, 900
                P.2d at 345; Lozada v. State, 110 Nev. 349, 362, 871 P.2d 944, 946(1994)
                (an untimely notice of appeal fails to vest jurisdiction in this court); NRAP
                26(b)(1)(A). Accordingly, we
                             ORDER these appeattNSMISSEP.



                                        Douglas




                . . . continued

                responseS to the order to show cause. Appellant's response was due to be
                filed by February 2, 2016. To date, appellant has failed to file the
                response. However, the response to the order to show cause filed in
                Docket No. 69271 indicates that the response was intended for "Supreme
                Court Case No.: 69269 & 69271." Thus, it appears that appellant's counsel
                made a clerical error, and we will construe the response filed in Docket
                No. 69271 as also intended to respond to the order to show cause filed in
                Docket No. 69268.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2
                cc: Hon. Robert W. Lane, District Judge
                     Mueller Hinds & Associates
                     Attorney General/Carson City
                     Nye County District Attorney
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A                                        3